Fitzgerald, S.
This proceeding wias instituted by the comptroller to assess and fix the transfer tax. Decedent died in June, 1895. The proceeding is, therefore, governed by chapter 399 of the Laws of 1892. He resided in the State of Connecticut; but left property in this State. The executors never took out letters in this jurisdiction. In July, 1896, the executors filed their accounts in Connecticut, which were approved, and the amount of inheritance tax due in that State *290was' fixed and paid. In tbe following October a further account was filed, which resulted in a decree directing the distribution of the estate. The entire estate has, consequently, been distributed pursuant to the decree of a competent tribunal, and the executors have not now in their, possession any property belonging to the estate. They now move to dismiss the proceeding as against themselves, urging lack of jurisdiction. In the Matter of Embury, 19 App. Div. 214-217; aff’d 154 N. Y. 746, the duty of foreign executors in the premises is stated as follows: “ They were bound to take possession of it, (the property) and make distribution according to the decree of the court having jurisdiction of the estate. Had a tax been imposed on the property, or had a statute providing for its -imposition been in force, it would have, been their duty to have paid it or to have requested the imposition of the tax, as the case might be,, before removing the property.” The claim, then, of the executors, briefly stated, is, that haying violated the statute and failed to perform their duty, the court has been by that failure and violation ousted of jurisdiction. It needs no argument to demonstrate the fallacy of such a plea. Besides, the order which will be entered on the termination of this proceeding-will not in terms rim against the executors. It will specify the names of the legatees taking taxable interests, the value of such interests respectively, and the t.ax due upon the transfer thereof. Subsequent proceedings may be taken against the beneficiaries, or against the corporations in which the decedent held the stock, as well as against the personal representatives.
Motion denied,